Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the supplemental amendment filed on 03/03/2021 and 02/24/2021.
Claims 10, 13 and 16-18 are amended by the Applicants.
Claims 2 and 11 cancelled by the Applicants.
Claims 1, 3-10 and 12-20 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Thomas G. Eschweiler [36,981] on 03/08/2021. Examiner’s amendment is necessitated to overcome the rejection and further clarify the claimed invention. 
In the claims:
Please correct claims 1, 10 and 19 of the supplemental amendment filed on 03/03/2021 according to 37 C.F.R. 1.121 as follows (indicated in bold).
1. (Currently Amended) A computer-readable medium comprising instructions that, when executed, cause a computer to: 
comprises semi-formal notation that indicates , for each shared resource of the one or more shared resources, each read access of that shared resource in a software of the multi-core system and each write access of that shared resource in the software of the multi-core system, and wherein each of the shared resources has two or more write accesses in the software; 
receive hardware trace data for the multi-core system that comprises, for each shared resource of the one or more shared resources, each read access of that shared resource in the software as executed by the multi-core system and each write access of that shared resource in the software as executed by the multi-core system; and 
make a determination, for each shared resource of the one or more shared resources, based on a comparison between the static data and the hardware trace data, whether at least one of the one or more associated potential resource violations of that shared resource is an associated resource violation of that shared resource.

10. (Currently Amended) A system, comprising: 
processing circuitry comprising a resource violation checker configured to identify, via static data, one or more shared resources of a multi-core system, wherein each of the one or more shared resources is subject to one or more associated potential resource Serial No. 16/189,164 Page 4violations, wherein the static data is based on an analysis of the multi-core system, wherein the static data comprises semi-formal notation that indicates , for each shared resource of 
a user buffer circuit configured to receive hardware trace data for the multi-core system and to send the hardware trace data to the resource violation checker, wherein the hardware trace data comprises, for each shared resource of the one or more shared resources, each read access of that shared resource in the software as executed by the multi-core system and each write access of that shared resource in the software as executed by the multi-core system, 
wherein the processing circuitry comprising the resource violation checker is further configured to make a determination, for each shared resource of the one or more shared resources, based on a comparison between the static data and the hardware trace data, whether at least one of the one or more associated potential resource violations of that shared resource is an associated resource violation of that shared resource.

19. (Currently Amended) A method, comprising: 
identifying, via static data, one or more shared resources of a multi-core system, wherein each of the one or more shared resources is subject to one or more associated potential resource violations, wherein the static data is based on an analysis of the multi-core system, wherein the static data comprises semi-formal notation that indicates , for each shared resource of the one or more shared resources, each read access of that Serial No. 16/189,164 Page 6 shared resource in a software of the multi-core system and each write access of that shared resource 
receiving hardware trace data for the multi-core system that comprises, for each shared resource of the one or more shared resources, each read access of that shared resource in the software as executed by the multi-core system and each write access of that shared resource in the software as executed by the multi-core system; and 
making a determination, for each shared resource of the one or more shared resources, based on a comparison between the static data and the hardware trace data, whether at least one of the one or more associated potential resource violations of that shared resource is an associated resource violation of that shared resource.
--END--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to the field of multi-core systems, and more specifically to systems and methods that can be employed for shared resource analysis in connection with multi-core systems.  The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps “…wherein the static data is based on an analysis of the multi-core system, wherein the static data comprises semi-formal notation that indicates, for each shared resource of the one or more shared resources, each read access of that shared resource in a software of the multi-core system and each write access of that shared resource in the software of the multi-core system, and wherein each of the shared resources has two or more write accesses in the software;  receive hardware trace data for the multi-core system that comprises, for each shared resource of the one or more shared resources, each read access of that shared resource in the software as executed by the multi-core system and each write access of that shared resource in the software as executed by the multi-core system; and  make a determination, for each shared resource of the one or more shared resources, based on a comparison between the static data and the hardware trace data, whether at least one of the one or more associated potential resource violations of that shared resource is an associated resource violation of that shared resource” as recited in claim 1, “…wherein the static data is based on an analysis of the multi-core system, wherein the static data comprises semi-formal notation that indicates, for each shared resource of the one or more shared resources, each read access of that shared resource in a software of the multi-core system and each write access of that shared resource in the software of the multi-core system, and wherein each of the shared resources has two or more write accesses in the software; and  a user buffer circuit configured to receive hardware trace data for the multi-core system and to send the hardware trace data to the resource violation checker, wherein the hardware trace data comprises, for each shared resource of the one or more shared resources, each read access of that shared resource in the software as executed by the multi-core system and each write access of that shared resource in the software as executed by the multi-core system, wherein the processing circuitry comprising the resource violation checker is further configured to make a determination, for each shared resource of the one or more shared resources, based on a comparison between the static data and the hardware trace data, whether at least one of the one or more associated potential resource violations of that shared resource is an associated resource violation of that shared resource” as recited in claim 10 and “…wherein the static data is based on an analysis of the multi-core system, wherein the static data comprises semi-formal notation that indicates, for each shared resource of the one or more shared resources, each read access of that Serial No. 16/189,164 Page 6 shared resource in a software of the multi-core system and each write access of that shared resource in the software of the multi-core system, and wherein each of the shared resources has two or more write accesses in the software; receiving hardware trace data for the multi-core system that comprises, for each shared resource of the one or more shared resources, each read access of that shared resource in the software as executed by the multi-core system and each write access of that shared resource in the software as executed by the multi-core system; and making a determination, for each shared resource of the one or more shared resources, based on a comparison between the static data and the hardware trace data, whether at least one of the one or more associated potential resource violations of that shared resource is an associated resource violation of that shared resource” as recited in claim 19. The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:


Hong et al. discloses n modern mobile embedded systems, various energy-efficient hardware acceleration units are employed in addition to a multi-core CPU. To fully utilize the computational power in such heterogeneous systems, Open Computing Language (OpenCL) has been proposed. A key benefit of OpenCL is that it works on various computing platforms. However, most vendors offer OpenCL software development kits (SDKs) that support their own computing platforms. The study of the OpenCL framework for embedded multi-core CPUs is in a rudimentary stage. In this paper, an OpenCL framework for embedded multi-core CPUs that dynamically redistributes the time-varying workload to CPU cores in real time is proposed. A compilation environment for both host programs and OpenCL kernel programs was developed and OpenCL libraries were implemented. A performance evaluation was carried out with respect to various definitions of the device architecture and the execution model. When running on embedded multi-core CPUs, applications parallelized by OpenCL C showed much better performance than the applications written in C without parallelization. Furthermore, since programmers are capable of managing hardware resources and threads using OpenCL 

Fernández et al. discloses Multi-core processors are increasingly being considered as a means to provide the performance required by future safety critical embedded systems. In this line, Aeroflex Gaisler has developed, in conjunction with the European Space Agency, the NGMP, a quad-core processor to be used in the future space missions of the Agency. Unfortunately, the use of multi-core processors in industrial domains is not straightforward since it poses various challenges on the timing behavior of the system. This is mainly due to the interferences tasks suffer when accessing hardware shared resources and which can affect their WCET. Although the effect of inter task interferences in multi-core shared resources on real-time applications has received attention from academia, most of the solutions proposed require hardware changes. The lack of quantitative studies of the slowdown on applications’ performance caused by inter-task interferences on real COTS multi-core processors, limit their use by industry. As a first step to understand the effect of inter-task interference in real COTS processors, this paper evaluates the timing predictability properties of the NGMP. In particular, we measure the maximum variation on tasks’ execution time due to inter-task interferences accessing NGMP’s shared hardware resources. To that end, we use a set of specialized micro-benchmarks designed to stress specific processor shared resources. The results of this can be useful for developing interference-aware WCET estimation methodologies and scheduling algorithms for real-time applications running on embedded multi-core processors.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Satish Rampuria/Primary Examiner, Art Unit 2193